150 U.S. 156 (1893)
MORSE
v.
ANDERSON.
No. 63.
Supreme Court of United States.
Submitted November 2, 1893.
Decided November 6, 1893.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF KENTUCKY.
*158 Mr. Thomas F. Hargis for plaintiffs in error.
No appearance for defendant in error.
THE CHIEF JUSTICE:
The judgment is affirmed, for want of bill of exceptions seasonably allowed, upon the authority of Müller v. Ehlers, 91 U.S. 249; Jones v. Grover & Baker Sewing Machine Co., 131 U.S. Appx. cl.; Michigan Insurance Bank v. Eldred, 143 U.S. 293; Glaspell v. Northern Pacific Railroad Co., 144 U.S. 211; Hume v. Bowie, 148 U.S. 245.
Judgment affirmed.